Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/804357, filed on 02/19/2020. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 15 is objected to because of the following informalities:  

Claim 15 reads as dependent on Claim 1 and the remaining claims depend on Claim 15. It is noted that the examiner will consider this as a minor error and that Claim 15 is meant to be written as dependent on independent Claim 14. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schank (US 20190047691 A1).

Regarding Claim 1, Schank teaches a propulsion assembly for an aircraft, comprising:
	a mast (Fig. 3a element 104);
	a hub assembly (Fig. 3a element 102) coupled to the mast and having a gimballing degree of freedom relative to the mast (“Rolling gimbal lock assembly 106 enables the gimballing degree of freedom of proprotor hub assembly 102 in the disengaged position.”, Par [0031] lines 9-12), the hub assembly having an inner hub wall spaced part from the mast;
	a gimbal lock positioned about the mast, the gimbal lock configured to fit between the inner hub wall and the mast in an engaged position (“Rolling gimbal lock assembly 106 is positioned about mast 104 and is slidable between a disengaged position, shown in FIG. 3A, and an engaged position relative to proprotor hub assembly 102.”, Par [0031] lines 4-7); and
	an over-center locking mechanism coupled to the gimbal lock (Shown in Fig. 3a element 106);
	wherein the gimbal lock is movable between a disengaged position and the engaged position relative to the hub assembly, the gimbal lock enabling the gimballing degree of freedom in the disengaged position and disabling the gimballing degree of freedom in the engaged position (“Rolling gimbal lock assembly 106 is positioned about mast 104 and is slidable between a disengaged position, shown in FIG. 3A, and an engaged position relative to proprotor hub assembly 102.”, Par [0031] lines 4-7); and
	wherein the over-center locking mechanism is configured to move the gimbal lock between the engaged position and the disengaged position (“Rolling gimbal lock assembly 106 enables the gimballing degree of freedom of proprotor hub assembly 102 in the disengaged position. In the engaged position, gimbal lock receptacle 110 receives rolling gimbal lock assembly 106 to disable the gimballing degree of freedom of proprotor hub assembly 102.”, Par [0031] lines 9-15).

Regarding Claim 2, Schank teaches the limitations set forth in Claim 1 and further discloses the over-center locking mechanism comprises:
	a pivot idler coupled to the mast (Fig. 3a element 138); and
	a spring-loaded link coupled between the pivot idler and the gimbal lock (Fig. 4a elements 150).

Regarding Claim 3, Schank teaches the limitations set forth in Claim 2 and further discloses a mounting bracket attached to the mast, wherein the pivot idler is coupled to the mast by the mounting bracket (Shown in Fig. 3a).

Regarding Claim 4, Schank teaches the limitations set forth in Claim 2 and further discloses an activation idler coupled to a joint between the pivot idler and the spring-loaded link (Fig. 3a element 124);
	wherein movement of the activation idler in a first direction causes the hub lock to move toward the disengaged position and movement of the activation idler in a second direction causes the hub lock to move toward the engaged position (“An actuator 136, such as a rotary actuator having an angular output, is coupled to lifting fork 132 and operable to raise and lower locking ring 114 between the engaged and disengaged positions.”, Par [0034] lines 3-6).

Regarding Claim 5, Schank teaches the limitations set forth in Claim 4 and further discloses an actuator coupled to the activation idler, wherein the actuator is configured to move the activation idler alternatively in the first direction and in the second direction (“An actuator 136, such as a rotary actuator having an angular output, is coupled to lifting fork 132 and operable to raise and lower locking ring 114 between the engaged and disengaged positions.”, Par [0034] lines 3-6).

Regarding Claim 7, Schank teaches the limitations set forth in Claim 4 and further discloses one or more mechanical stops configured to prevent movement of the activation idler beyond a fixed position (Shown in Fig. 3a).

Regarding Claim 9, Schank teaches the limitations set forth in Claim 1 and further discloses a plurality of rollers on the gimbal lock, the rollers configured to align the gimbal lock and the hub assembly when the gimbal lock is moved to the engaged position (“Rollers 42 prevent binding between rolling gimbal lock assembly 36 and gimbal lock receptacle 38 and allow for narrow cone angles if desired.”, Par [0029] lines 1-3).

Regarding Claim 10, Schank teaches the limitations set forth in Claim 1 and further discloses a hub extension coupled to the hub assembly, the hub extension positioned about the mast and forming at least a portion of the inner hub wall spaced part from the mast (“In embodiments in which extension tube 126 extends axially through the centers of locking ring 114 and lifting ring 122, barrier liner 130 may cover the mast-facing inner wall of extension tube 126. In other embodiments, barrier liner 130 may cover the mast-facing inner wall of locking ring 114 and/or lifting ring 122.”, Par [0033] lines 26-31).

Regarding Claim 14, Schank teaches an aircraft comprising:
	a fuselage (Fig. 1a);
	a wing coupled to the fuselage (Shown in Fig. 1a); and
	a propulsion assembly rotatably coupled to the wing, the propulsion assembly comprising:
	a mast (Fig. 3a element 104);
a hub assembly (Fig. 3a element 102) coupled to the mast and having a gimballing degree of freedom relative to the mast (“Rolling gimbal lock assembly 106 enables the gimballing degree of freedom of proprotor hub assembly 102 in the disengaged position.”, Par [0031] lines 9-12), the hub assembly having an inner hub wall spaced part from the mast;
	a gimbal lock positioned about the mast, the gimbal lock configured to fit between the inner hub wall and the mast in an engaged position (“Rolling gimbal lock assembly 106 is positioned about mast 104 and is slidable between a disengaged position, shown in FIG. 3A, and an engaged position relative to proprotor hub assembly 102.”, Par [0031] lines 4-7); and
	an over-center locking mechanism coupled to the gimbal lock (Shown in Fig. 3a element 106);
	wherein the gimbal lock is movable between a disengaged position and the engaged position relative to the hub assembly, the gimbal lock enabling the gimballing degree of freedom in the disengaged position and disabling the gimballing degree of freedom in the engaged position (“Rolling gimbal lock assembly 106 is positioned about mast 104 and is slidable between a disengaged position, shown in FIG. 3A, and an engaged position relative to proprotor hub assembly 102.”, Par [0031] lines 4-7); and
	wherein the over-center locking mechanism is configured to move the gimbal lock between the engaged position and the disengaged position (“Rolling gimbal lock assembly 106 enables the gimballing degree of freedom of proprotor hub assembly 102 in the disengaged position. In the engaged position, gimbal lock receptacle 110 receives rolling gimbal lock assembly 106 to disable the gimballing degree of freedom of proprotor hub assembly 102.”, Par [0031] lines 9-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schank (US 20190047691 A1).

Regarding Claim 6, Schank teaches the limitations set forth in Claim 1.
	Schank fails to explicitly state the actuator is an electronic motor.
	However, it would have been obvious to someone of ordinary skill in the art to have implemented an electric motor with the actuator of Schank. Doing so would have allowed for reliable motion of the actuation idler. Electric motors are well known in the art to be used for actuation of mechanical parts. 


Allowable Subject Matter
Claims 8, 11-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644